William E. J. Connor, J.
The defendant-appellant was on the 18th day of July, 1957, in the City Court of the City of Hudson, New York, convicted of a violation of section 2 of Ordinance No. 5, 1956, which ordinance, among other things, regulates the rate of speed of motor vehicles upon the streets and highways of the City of Hudson, New York, and fixes therein a maximum speed of 25 miles per hour. Defendant was found guilty by a jury and fined $100.
The defendant appeals to this court and cites eight reasons why the conviction should be reversed. It becomes unnecessary to refer to seven of these objections for the reason that upon the one objection there can be no doubt. Upon the trial of the action there was no evidence whatsoever that there were any signs of any kind designating the rate of speed within the city of Hudson posted, as required by section 54 of the Vehicle and Traffic Law of the State of New York. Under this section the erection of signs at all entrances to the city or village is a condition precedent to the enforcement of any rule, ordinance or regulation of a city or village which limits the speed of motor vehicles on public highways beyond that fixed by the State of New York. It may be true that the City of Hudson has erected these signs, but it has been repeatedly held that the courts cannot take judicial notice of compliance or requirements of *152section 54 of the Vehicle and Traffic Law, and neither can an appellate court take judicial notice of these facts. The fact that the signs were erected and that they complied with the provisions of section 54 of the Vehicle and Traffic Law must be proved by competent evidence with the same force and effect as every other fact in the case. And where there is no proof in the record upon this subject there can be no conviction, and the conviction must be set aside. See People v. Bordelau (208 Misc. 64); People v. Schrader (172 Misc. 246); People v. Resciniti (191 Misc. 719); People v. Wadsworth (200 Misc. 1049).